  Exhibit 10.2


 
NINTH AMENDMENT
TO
AGREEMENT AND PLAN OF MERGER
 
This NINTH AMENDMENT TO AGREEMENT AND PLAN OF MERGER, dated as of April 27, 2018
(this “Amendment”), is entered into by and among Fusion Telecommunications
International, Inc., a Delaware corporation (the “Company”), Fusion BCHI
Acquisition LLC, a Delaware limited liability company (“Merger Sub”), and Birch
Communications Holdings, Inc., a Georgia corporation (“BCHI”). Capitalized terms
used but not otherwise defined herein shall have the meanings given to them in
the Merger Agreement.
 
RECITALS
 
A.            The Parties previously entered into that certain Agreement and
Plan of Merger, dated as of August 26, 2017, as amended by the First Amendment
to Agreement and Plan of Merger, dated as of September 15, 2017, the Second
Amendment to Agreement and Plan of Merger, dated as of September 29, 2017, the
Third Amendment to Agreement of Plan of Merger, executed on October 24, 2017,
the Amended and Restated Third Amendment to Agreement and Plan of Merger, dated
as of October 27, 2017, the Fourth Amendment to Agreement and Plan of Merger,
dated January 24, 2018, the Fifth Amendment to Agreement and Plan of Merger,
dated as of January 25, 2018, the Sixth Amendment to Agreement and Plan of
Merger, dated as of March 12, 2018, the Seventh Amendment to Agreement and Plan
of Merger, dated as of April 3, 2018, and the Eighth Amendment to Agreement and
Plan of Merger, dated as of April 26, 2018 (collectively, the “Merger
Agreement”).
 
B.            The Parties desire to further amend the Merger Agreement as set
forth herein.
 
The Parties hereby agree as follows:
 
1. The date of “May 10, 2018” in Section 8.1(b)(i) of the Merger Agreement is
hereby deleted and replaced with “May 30, 2018”.
 
2. The phrase “the date of April 30, 2018 in Section 8.1(b)(iv) of the Merger
Agreement is hereby deleted and replaced with “May 15, 2018”.
 
3. The date of “April 30, 2018” in the definition of “Outside Date” in Section
9.15 of the Merger Agreement is hereby deleted and replaced with “May 15, 2018”.
 
4.            Effect of Amendment. This Amendment shall not constitute a waiver,
amendment or modification of any other provision of the Merger Agreement not
expressly contemplated hereby. Except as specifically modified and amended
hereby, the Merger Agreement shall remain unchanged and in full force and
effect. From and after the date hereof, each reference in the Merger Agreement
to “this Agreement”, “hereunder”, “hereof”, “herein” or words of similar meaning
shall mean and be a reference to the Merger Agreement as amended by this
Amendment. Notwithstanding the foregoing, references to the date of the Merger
Agreement, and references to the “date hereof”, “the date of this Agreement” or
words of similar meaning in the Merger Agreement shall continue to refer to
August 26, 2017.
 
 

 
 
5. Governing Law. This Amendment will be governed by, and construed and enforced
in accordance with, the internal Laws of the State of Delaware, without regard
to any applicable conflict of laws principles (whether of the State of Delaware
or any other jurisdiction).
 
6. Jurisdiction. Section 9.8 (Jurisdiction) of the Merger Agreement is
incorporated herein by reference and made a part hereof as if fully set forth
herein.
 
7. Counterparts. This Amendment may be executed in two or more counterparts, all
of which will be considered one and the same agreement and will become effective
when counterparts have been signed by each of the Parties and delivered to the
other Parties, it being understood that each Party need not sign the same
counterpart. PDF transmissions of this Amendment shall be deemed to be the same
as the delivery of an executed original.
 
 
 
[Signatures appear on following page.]
 
 
 

 
 
IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the date first above
written.
 
 
FUSION TELECOMMUNICATIONS INTERNATIONAL, INC.
 
 
By: /s/ James P. Prenetta, Jr.
      Name: James P. Prenetta, Jr.
      Title: Executive Vice President and
                General Counsel
 
 
FUSION BCHI ACQUISITION LLC
 
 
By: /s/ Gordon Hutchins, Jr.
      Name: Gordon Hutchins, Jr.
      Title: Manager
 
 
BIRCH COMMUNICATIONS HOLDINGS, INC.
 
 
By: /s/ Gordon P. Williams, Jr.
      Name: Gordon P. Williams, Jr.
      Title: Senior Vice President and General Counsel
 
 
 
 
